Citation Nr: 0517915	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  97-13 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 based upon 
treatment at a Department of Veterans Affairs (VA) medical 
facility from May 4, 1996 to July 11, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in February 1999, June 2000, and 
August 2003.  This matter was originally on appeal from a 
November 1996 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

As noted above, the claim was remanded by the Board in August 
2003 so that additional development actions could be 
accomplished.  Specifically, the Board required the appeal to 
be readjudicated and if determination was adverse to the 
veteran, to prepare a supplemental statement of the case.  A 
supplemental statement of the case following the August 2003 
Board Remand is not of record.  Therefore, the Board finds 
that further development is needed in light of this Stegall 
violation.

In addition, it appears that the veteran has not been 
provided adequate notification as required by the VCAA.  
Specifically, the February 2004 letter sent to the veteran 
incorrectly advised of the information and evidence necessary 
to substantiate his claim for benefits pursuant to 38 
U.S.C.A. § 1151.  The Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  The 
veteran's request for benefits under 38 U.S.C.A. § 1151 was 
filed in July 1996; thus, his claim must be decided under the 
prior version of 38 U.S.C.A. § 1151 which provides that fault 
or negligence was not required.   

Further, although the veteran was afforded a VA neurological 
examination in conjunction with his 38 U.S.C.A. § 1151 claim, 
this examination is not adequate for appellate purposes as it 
appears that the veteran's claims file was not review by the 
examiner in conjunction with the November 1999 neurology 
examination.  

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be provided an 
evidence development letter addressing 
the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 consistent with 
the notice requirements of the VCAA 
appropriate to this claim.

2.   All volumes of the claims folders 
should be forwarded to an appropriately 
qualified VA physician who should be 
requested, after review of the entire 
evidentiary record, to render a medical 
opinion as to whether the appellant 
incurred an additional disability in 
conjunction with VA medical treatment 
while hospitalized from May 4, 1996, 
through July 11, 1996 and, if so, whether 
there is any causal relationship between 
that additional disability and VA care.  
A copy of this REMAND should be provided 
to the physician(s), and it should be 
emphasized to the physician that 
"fault" or medical "negligence" is not 
at issue.  What is critical, however, is 
that there be an identifiable 
relationship between the development of 
additional disability and VA treatment or 
failure to treat.  The physician is 
requested to provide detailed reasons and 
bases for all opinions reached.

3.   The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




